OPALA, Justice,
with whom LAVENDER, Justice, joins, concurring.
This case clearly does not require that we determine whether Wilda’s marriage to Jack was valid at its inception nor whether, in contemplation of law, the bond of their matrimony remained efficacious at the time of Jack’s death. Rather, the dispositive question to be answered here is far more narrow. It calls for us to decide whether Wilda’s claim as Jack’s widow stands *145barred by estoppel,1 either by record or in pais, that arises from her subsequent marriage to and divorce from Garland Gould.
A personal status, though valid in law, may nonetheless fail to support a claim for the exercise of its rights if the assertion of the status be found to contravene some overriding principle of public policy or jurisprudence.2 A slayer who took the decedent’s life in a “felonious, intentional and unjustified manner” — to give but one example of this principle’s application — will not be allowed to share in the decedent’s estate either as an heir or legatee even in the absence of an explicit statute that bars the slayer’s bounty.3
I hence concur in the court’s view and in its judgment that Wilda is estopped to claim her personal status as Jack’s heiress.

. Darrough v. Davis, 135 Okl. 263, 275 P. 309 [1929]; Wisel v. Terhune, 201 Okl. 231, 204 P.2d 286, 290 [1949]; Norton v. Coffield, Okl. 357 P.2d 434 [1960]; Marcum v. Zaring, Okl., 406 P.2d 970 [1965] and Hill v. Shreve, Okl., 448 P.2d 848 [1968]. Cf. Siler v. Siler, Okl., 350 P.2d 510, 512-513 [1960], See also Horn v. Cole, 51 N.H. 287 (1868), 12 Am.Rep. 111 [1871], a leading case on the origin and scope of the doctrine of estoppel, legal and equitable.


. B. Cardozo, The Nature of the Judicial Process, p. 40, 41, Yale [1965],


. State Mut. Life Assur. Co. of Amer. v. Hampton, Okl., 696 P.2d 1027, 1035 [1985] (Opala, J. concurring).